DETAILED ACTION
	Claims 1-15 have been considered for patentability. 

Claim Objections
Claim 5 is objected to because of the following informalities:  “the GPIO” lacks proper antecedent basis.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the GPIO” lacks proper antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tseng et al. (US Publication 2009/0316348). 
In re Claim 1, Tseng discloses a computing device, comprising: a lid 10; a base 14; a hinge switch comprising: a first electrical contact 12020 coupled to the lid; and a second electrical contact 1222 coupled to the base, wherein the second electrical contact is axially alignable with the first electrical contact to form a physical connection (Figures 3A-3B), wherein the formation of the physical connection is to define a position of the lid relative to the base.
In re Claim 2, Tseng discloses a hinge; and a hinge pin 1220, wherein: the first electrical contact 12020 is coupled to a first substrate (See Figure 5) that is rotatable around the hinge pin, the second electrical contact 1222 is coupled to a second substrate (See Figure 5), the second substrate being coupled to the hinge pin, and the first electrical contact and the second 
In re Claim 4, Tseng discloses a first arm 1200 rotatably coupled to the hinge pin 1220, wherein the first substrate 12020 is coupled to the first arm; and a second arm (See Figure 1) coupled to the hinge pin, wherein the first arm is coupled to the lid 10 of the computing device, and wherein the second arm is coupled to the base 14 of the computing device.
In re Claim 6, Tseng discloses wherein the second electrical contact comprises a protrusion 1226 that abuts the first electrical contact 12020 when the first electrical contact and the second electrical contact establishes a physical connection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Publication 2009/0316348) taken alone. 
In re Claim 7, Tseng discloses a computing device, comprising: a lid portion 10; a base portion 14; a hinge coupling the lid portion and the base portion; and a hinge switch coupled to the hinge, the hinge switch comprising: a first electrical contact 12020; and 17WO 2020/050814PCT/US2018/049326 a second electrical contact 1222 axially alignable with the first electrical contact.

In re Claim 13, Tseng discloses a non-transitory computer readable storage medium comprising instructions that when executed cause a controller 127 of a computing device to: monitor a position of a lid 10 of the computing device relative to a base 14 of the computing device via a hinge switch; the hinge switch comprising: a first electrical contact12020; and a second electrical contact 1222; in response to a determination that the hinge switch is activated, determine a position of the lid relative to the base.  
Tseng does not explicitly disclose in response to a determination that the hinge switch is activated, determine that the position of a lid relative to the base is in a closed state, wherein the hinge switch is activated when the first electrical contact is in physical contact with the second electrical contact to form an electrical connection; and in response to a determination that the hinge switch is deactivated, determine that the position of the lid relative to the base is in an opened state, wherein the hinge switch is deactivated when the first electrical contact is .  
Claims 3, 5, 8-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Publication 2009/0316348) in view of Prakash et al. (US Publication 2011/0154502). 
In re Claims 3, 5, 8, 10 and 14-15, Tseng discloses the limitations as noted above, and further discloses wherein a controller 127 is used to monitor the rotation of the lid relative the base via the hinge switch as noted above, Tseng further disclosing a first electrical contact (i.e. the surfaces of the first substrate 12020, See Figure 5) and a second electrical contact 1222 (i.e. the surfaces of the second substrate, See Figure 5), the second contact connected to ground (paragraph 0022), the electrical connection maintained when the device is open (paragraph 0024) and disconnected when the device is closed (paragraph 0025).  
Tseng does not explicitly disclose wherein a physical engagement of the first electrical contact and the second electrical contact is to define a closed state of the computing device, and wherein a physical separation of the first electrical contact and the second electrical contact is to define an opened state of the computing device.  This is because Tseng discloses the opposite arrangement, wherein an electrical connection is maintained in the open state (paragraph 0024) and disconnected in the closed state (paragraph 0025).  However, it would 
Tseng further does not explicitly disclose a GPIO.  However, providing such is not new.  For example, Prakash discloses a GPIO that is used to determine the orientation/rotation between a lid and base of a computing device. Prakash, paragraphs 0030-0031.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the filing of this application to have provided a GPIO pin, like that disclose in Prakash, with the apparatus as otherwise disclosed in Tseng so as to more effectively and efficiently monitor the hinge location.  
In re Claim 9, Tseng discloses wherein: the first substrate is rotatably disposed around a hinge pin 1220, the second substrate is coupled to the hinge pin, and the first substrate and the second substrate rotate about the same axis relative to one another to physically couple and offset the first electrical contact and the second electrical contact (See Figures 1 and 2).
In re Claim 11, Tseng discloses wherein the hinge comprises: a hinge pin 1220, the first substrate being rotatable around the hinge pin and the second substrate being coupled to the hinge pin (See Figures 1 and 2); wherein the second substrate remains stationary as the first substrate rotates with an arm coupling the lid portion and the first substrate.
In re Claim 12, Tseng discloses wherein the arm 1200 comprises a void defined therein through which the hinge pin is extended, the arm being rotatably disposed about the hinge pin (See Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841